McKAY, Circuit Judge.
We consider, en banc, the issue of an appropriate measure of attorney’s fees under 42 U.S.C. § 1988 when the sole recovery to the prevailing party in the underlying action is an award of nominal damages.
Plaintiffs, Jewell Nephew, Rafus Perkins, Elaine Neloms and Charles Fulton, filed suit against two Aurora police officers and the City of Aurora for infringing upon their constitutional rights in violation of 42 U.S.C. §§ 1981, 1983, 1985 (1982). Plaintiffs alleged they had been assaulted, battered and subjected to false arrest by the police officers pursuant to discriminatory policies against blacks sanctioned by the Mayor, City Council and City of Aurora. Plaintiffs sought compensatory damages, punitive damages and injunctive relief. The district court directed a verdict in favor of the Mayor and City Council at the end of plaintiffs’ case. The jury subsequently found in favor of the police officers with respect to two plaintiffs but found the constitutional rights of the remaining plaintiffs had been violated. The jury awarded each of the prevailing plaintiffs nominal damages of $1.
Plaintiffs then moved for attorneys’ fees under 42 U.S.C. § 1988 (1982).1 The district court reduced the number of hours requested by a portion of time spent on a related state case2 and because only two of the four parties prevailed. The court awarded $12,500 in fees to plaintiffs for 100 hours work at a rate of $125 per hour. On appeal, a divided court held that when a plaintiff seeks substantial damages but is awarded only nominal damages, the award must be discounted to compensate for plaintiffs’ very limited success. Nephew v. City of Aurora, 766 F.2d 1464, 1467 (10th Cir.1985). Upon petition for rehearing, we decided to reconsider the issue en banc in light of the recent Supreme Court decision in City of Riverside v. Rivera, 477 U.S. 561, 106 S.Ct. 2686, 91 L.Ed.2d 466 (1986).
I.
Section 1988 was created by the Civil Rights Attorney’s Awards Act of 1976, Pub.L. No. 94-559, 1976 U.S.Code Cong. & Admin.News p. 5908 (90 Stat.) 2641. The legislative history behind the bill refers to the appropriate standard for determining fees as the twelve-factor test set forth in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717-19 (5th Cir.1974).3 See H.R.Rep. No. 1558, 94th Cong.2d Sess. 8; S.R. No. 1011, 94th Cong.2d Sess. 4, reprinted in 1976 U.S.Code Cong. & Admin.News 5908, 5913. The Senate Report also states that attorneys’ fees should not be reduced because the rights involved may be nonpecuniary in nature. That accords with comments in Johnson that consideration of the amount of damages awarded *1549should not “obviate court scrutiny of the decision’s effect on the law.” 488 F.2d at 718.
The Supreme Court’s first opinion in the area, Hensley v. Eckerhart, 461 U.S. 424, 103 S.Ct. 1933, 76 L.Ed.2d 40 (1983), considered whether “a partially prevailing plaintiff [could] recover an attorney’s fee for legal services on an unsuccessful claim.” Id. at 426, 103 S.Ct. at 1936. The lodestar incorporates many of the Johnson factors and is considered the reasonable fee required by section 1988. Once determined, however, the figure can be adjusted upward or downward, according to certain factors, one of the most important of which is the “results obtained.” Id. at 434, 103 S.Ct. at 1940. In Hensley the Court remanded the case because the district court had not properly considered the results obtained. Although the Supreme Court held that the extent of a plaintiff’s success is a crucial factor in determining attorneys’ fees, the court did not bar the award of fees for unsuccessful claims. Instead it cautioned that “the district court should award only that amount of fees that is reasonable in relation to the results obtained.” Id. at 440, 103 S.Ct. at 1943.
In Rivera, the Court affirmed the application of the lodestar to a civil rights action in which a plaintiff recovers only monetary damages. Plaintiffs initially sued the City of Riverside, its police chief and thirty police officers on several state claims and alleged violations of their constitutional rights. Plaintiffs sought compensatory and punitive damages and injunctive relief. The court dismissed suits against seventeen of the officers on motion. The jury found in favor of plaintiffs and against the City and five of the officers. It awarded plaintiffs $33,350 in compensatory and punitive damages. The district court awarded attorneys’ fees of $245,456,25 to plaintiff: 1,946.75 hours at $125 per hour and 84.5 hours at $25 per hour for law clerks. The Supreme Court remanded the trial court’s initial award for reconsideration in light of Hensley. The district court arrived at the same conclusion and was affirmed on appeal. Defendants appealed again to the Supreme Court.
A five-member majority affirmed the trial court’s fee award, but the majority was divided in its analysis. Justice Brennan, writing for the plurality, initially focused on Hensley’s characterization of the nature of “results obtained,” “[wjhere a plaintiff has obtained excellent results, his attorney should recover a full compensatory fee ... the fee award should not be reduced simply because the plaintiff failed to prevail on every contention raised in the lawsuit.” Rivera, 106 S.Ct. at 2692 (quoting Hensley, 461 U.S. at 435, 103 S.Ct. at 1940). Extending the Hensley analysis to Rivera, the opinion explicitly rejected defendant’s contention that the lodestar approach was inappropriate to a civil rights action in which monetary damages are the only recovery. Id. 106 S.Ct. at 2694. The opinion also rejected a requirement that attorneys’ fees be conditioned on, or proportionate to, a monetary damages award. Id. at 2694, 2698. Although it noted that the amount of damages is relevant to the fee awarded, the opinion distinguished a civil rights action from private tort litigation because the civil rights plaintiff also vindicates “important civil and constitutional rights that cannot be valued in monetary terms.” Id. at 2694. That vindication often can include important social benefits that are not reflected in nominal damages. Thus, a proportionality rule would focus the fee evaluation on only one result obtained. It would also undermine the legislative intent underlying the Act: providing adequate compensation to attorneys to encourage them to accept civil rights cases in which monetary recovery might be limited.
Justice Powell, concurring, did not interpret Hensley’s analysis as broadly as did the plurality. Nevertheless, he also did not reject the lodestar approach when plaintiff's only recovery is monetary damages. Instead, he implicitly used the lodestar when he wrote: “the most critical factor [in the final determination of fee awards] is the degree of success obtained.” Id. at 2700 (Powell, J., concurring) (quoting Hensley, 461 U.S. at 436, 103 S.Ct. at 1941) (emphasis added). In considering the degree of success obtained, the concurrence *1550recognizes that the court may weigh the vindication of constitutional rights in addition to the award of monetary damages. Justice Powell notes that the award of private damages will rarely be said to benefit the public interest to an extent justifying such disproportionality as existed between the damages and fees in Rivera. Id. 106 S.Ct. at 2700 n. 3. Nevertheless, he also states that neither history nor court decisions support a “rule” of proportionality. Id. at 2700. Thus, he seems to interpret Hensley to allow widely disproportionate fees in fewer cases than would the plurality. The concurrence requires particularly careful consideration of the amount of damages awarded in assessing fees but still allows a court discretion to award fees greater than the damages in those cases in which the vindication of constitutional rights is an important element of success. Justice Powell was able to affirm the district court’s decision in Rivera because the district court’s findings of fact clearly explained the factors underlying its fee award, including the close relationship of the claims, counsel’s skill in handling the case, the difficulty in pursuing the action, the excellent results achieved for plaintiffs and, in particular, the benefit to the public in the vindication of plaintiff's constitutional rights. Id. at 2699.
Therefore, following Rivera, we cannot assume the trial court erred despite the great disproportionality between the fee awarded and the damages recovered in the present case. Discretion to award fees lies ultimately with the district court. Hensley, 461 U.S. at 437, 103 S.Ct. at 1941. We must determine whether the court’s findings of fact are clearly erroneous and, in light of those findings, whether the trial court abused its discretion in awarding the fee.
II.
The plaintiffs, who were awarded judgment, were clearly prevailing parties. Their fee request was for 180.5 hours at $125 per hour. The time records themselves were not disputed, only the compensation for services. Record, vol. 2, at 2-3. The district court began its evaluation of fees with the lodestar. In determining the reasonable amount of hours for litigation, the court discussed the difficulty for both counsel and the parties in bringing a civil rights action because of the delicate nature of relations among counsel, citizens, and the city and its representatives. The court also noted the extensive preparation required for a 1983 case and the difficulty in articulating a claim for relief. Id. at 5-6. Further, the court noted the ability of plaintiffs’ counsel in civil rights litigation. Despite its consideration of those factors supporting counsel’s work, the district court reduced the number of hours requested. It specifically stated the basis for that reduction: (1) certain aspects of a related state claim were separable from the federal suit, and (2) only two of the four plaintiffs were successful. Id. at 7-8. Accordingly, the court found the reasonable number of hours requested to be 100. The court further found that $125 per hour was an appropriate rate and awarded plaintiffs $12,-500 in fees. After reviewing the record, we do not conclude that the court’s findings are clearly erroneous. The issue before us then is whether the trial court abused its discretion in not departing from the lodestar due to plaintiffs’ limited success.
As Hensley requires, after determining the lodestar, the court discussed the results plaintiffs had obtained. The amount of monetary damages in the present case was less important than the judgment against the police officers’ conduct. The district court stated:
[The judgment is] important for the police as well as for the plaintiffs because it gives us an indication through these representatives of the community of what standards of police conduct should prevail, and that serves — I hope that serves — as some guidance for the police with respect to how they perform their difficult task.
Id. at 8-9. Because the district court found that the most important aspect of the judgment was the vindication of plaintiffs’ civil rights and its message to the police department, we cannot conclude that *1551the trial court’s award was an abuse .of discretion.
Thus, we need not address whether the case before us is one which might fall between the plurality and concurring opinions. The district court has provided a record sufficient to satisfy the concurrence. We cannot find error in the detailed findings of fact concerning the lodestar and the nature of plaintiffs’ success nor that the trial court abused its discretion in awarding the fee.
The trial court’s judgment is AFFIRMED.

. 42 U.S.C. § 1988 (1982) provides in pertinent part:
In any action or proceeding to enforce a provision of sections 1981, 1982, 1983, 1985, and 1986 of this title, title IX of Public Law 92-318, or title VI of the Civil Rights Act of 1964, the court, in its discretion, may allow the prevailing party, other than the United States, a reasonable attorney’s fee as part of the costs.


. The police officers initially filed suit against plaintiffs in state court and plaintiffs counterclaimed. After trial in the federal case, the state action was dismissed by stipulation.


. The factors are: (1) the time and labor required; (2) the novelty and difficulty of the questions; (3) the skill necessary to properly perform the legal service; (4) the preclusion of other employment by the attorney due to acceptance of the case; (5) the customary fee; (6) whether the fee is fixed or contingent; (7) time limitations imposed by the client or the circumstances; (8) the amount involved and the results obtained; (9) the experience, reputation, and ability of the attorneys; (10) the "undesirability” of the case; (11) the nature and length of the professional relationship with the client; and (12) awards in similar cases.